DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 7 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A vehicle arrival determination system comprising: a display; an interface for communicating with a global navigation satellite system (GNSS) receiver; and a processor programmed to: access, via the interface, location information for a vehicle that is obtained by the GNSS receiver and indicates a present location of the vehicle; based on the accessed location information: determine whether the vehicle is at a standstill; determine whether the present location of the vehicle is located on a road; determine whether there is a road between the present location of the vehicle and a destination; determine that the vehicle has arrived at a-the destination when (i) the vehicle is determined to be at a standstill, (ii) the present location of the vehicle is determined to not be located on a road, and (iii) it is determined that there is no road between the present location of the vehicle and the destination; and output a notification on at least one of the display and a speaker indicating that the vehicle has arrived at the destination.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 5, A computer-readable recording medium storing a computer-executable vehicle arrival determination program that causes a computer to perform functions comprising: accessing, via an interface, location information for a vehicle that is obtained by a GNSS receiver and indicates a present location of the vehicle; based on the accessed location information: determining whether a-the vehicle is at a standstill; determining whether the present location of the vehicle is located on a road; determining whether there is a road between the present location of the vehicle and a destination; determining that the vehicle has arrived at the destination when the vehicle is determined to be at a standstill, (ii) the present location of the vehicle is determined to not be located on a road, and (iii) it is determined that there is no road between the present location of the vehicle and the destination; and outputting a notification on at least one of a display and a speaker indicating that the vehicle has arrived at the destination.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666